Citation Nr: 0120391	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $19,234.50, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1974 to 
December 1978.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(CWC) at the Regional Office (RO) in St. Petersburg, Florida, 
that denied the veteran's request for a waiver of recovery of 
loan guaranty indebtedness.  The veteran timely perfected an 
appeal.  (As a resident of Maine, the RO in Togus, Maine, 
maintains his claims file; however, the claim on appeal was 
adjudicated by the St. Petersburg RO because the loan 
guaranty indebtedness involves Florida property).  

In February 2001, the Board remanded this matter for 
additional RO action.  The requested action has been 
completed and the case has been returned to the Board for 
final action.  


FINDINGS OF FACT

1.  In September 1989, the appellant obtained a loan 
guaranteed, in part, by VA, for the purpose of purchasing a 
home in Holiday, Florida.

2.  The appellant was delinquent in paying his mortgage 
obligation beginning on August 1, 1991. The alleged reason 
for the default was that he was slow to receive his worker's 
compensation benefits.

3.  The appellant failed to comply with opportunities he was 
provided by the holder and VA to avoid foreclosure, and 
continued to reside in the property over one (1) year after 
his default.

4.  A foreclosure sale on the property took place in November 
1992.  The holder of the loan bought the property at that 
time, and subsequently conveyed the property to VA.

5.  VA subsequently sold the property to the highest bidder 
for an amount less than the outstanding principal, interest 
and foreclosure costs, resulting in a deficiency in the 
calculated amount of $19,234.50, plus accrued interest.

6.  The appellant's actions subsequent to his default of 
August 1991 are representative of deceptive dealing with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences.


CONCLUSIONS OF LAW

1.  There was a loss after default on the mortgage of the 
property that constituted security for the loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (2000).

2.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness in the amount of $19,234.50, plus 
accrued interest.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that the record establishes that the veteran has been advised 
of the applicable laws and the reasons for denial of waiver 
of the debt.  He has been afforded the opportunity to fully 
prosecute his claim, to include having a hearing (although he 
has not requested one).  Significantly, there is no 
indication that there is any additional evidence outstanding 
that would change the outcome of this case, and, there is no 
further duty to notify him of what is necessary to establish 
his claim.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duties to 
notify and assist the veteran have been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

The record indicates that in September 1989, the veteran 
obtained a loan guaranteed, in part, by VA, for the purpose 
of purchasing a home in Holiday, Florida.  A Notice of 
default, dated in April 1991, indicates that he had failed to 
make payments on his loan beginning in February 1991.  It was 
noted that collection letters and telephone contact had been 
made to generate a favorable response to the delinquency.  
The reason for default that was given by the veteran was slow 
worker's compensation benefits.  The record indicates that 
subsequent to this, the veteran submitted additional 
payments.  A notice of default dated in November 1991 
indicates that the date of first uncured default was August 
1, 1991. 

The record indicates that VA provided the veteran with advice 
and alternatives to foreclosure.  The notice of default, 
dated in April 1991, indicates that contact was made with the 
veteran in September 1991; at that time, he advised that he 
hurt his back on the job and indicated that he would try to 
sell the property.  He also indicated that if he could not 
sell, he would consider a deed in lieu of foreclosure.  In 
December 1991, he indicated that he was unable to afford the 
property.  It was recommended that he sell the property.  In 
May 1992, he indicated that he wanted a deed in lieu of 
foreclosure, and the appropriate documents were sent to him.  
However, the documents were not completed and returned.  
Subsequently, in June 1992, a letter was sent to him advising 
him that the mortgage holder was taking action to foreclose 
on his home and advised him of steps he could take to avoid 
foreclosure.  The record indicates that the veteran did not 
respond to this letter.  There is no indication in the 
evidence of record that any further steps to avoid 
foreclosure were taken by the veteran.     

An August 1992 appraisal report indicates that the appraiser 
made his first attempt to inspect the property on July 29, 
1992, and found the house to be occupied with the utilities 
turned on.  The appraiser left his card and asked the 
occupants to contact him as soon as possible.  The appraiser 
did not hear from the occupants and made a second visit to 
the property on August 8, 1992.  The property was still 
occupied at that time and the appraiser left a second card 
advising that it was to the occupants' best interest to call 
at once to allow the appraiser access to the premises.  
However, he did not receive a call back.  On August 16, 1992, 
the appraiser made one last attempt to do the appraisal.  The 
property was still occupied at that time and the appraiser 
was forced to do the appraisal without gaining entry.

In October 1992, a Summary Final Judgment of Foreclosure was 
entered against the veteran, and a foreclosure sale on the 
property took place in November 1992.  The holder of the loan 
bought the property and conveyed the property to VA.  
Subsequently, in February 1993, VA sold the property to the 
highest bidder.  The property was sold for an amount less 
than the outstanding principal, interest and foreclosure 
costs.  The resulting deficiency is in the calculated amount 
of $19,234.50, plus accrued interest.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).  A determination of bad faith is based on 
the circumstances that led to the default and the 
foreclosure, as well as the appellant's attitude toward 
contractual obligations, and his actions or omissions with 
respect to avoiding foreclosure, as indicated by the evidence 
of record.

The CWC has determined that waiver in this case is barred 
because of the veteran's bad faith.  The Board agrees.  The 
record indicates that on numerous occasions, VA attempted to 
assist the veteran in order to avoid foreclosure of the 
property and indebtedness to the VA.  However, the veteran 
took no measures to accomplish this.  He was provided with 
verbal advice and written notice of steps he should take to 
avoid foreclosure.  But, he simply ignored the advice.  The 
Board notes his assertion that he did not receive any real 
communication or any counseling as to what to do until the 
sheriff served him the eviction papers.  However, the Board 
is not persuaded by those assertions as the record indicates 
otherwise; the written and oral communications are clearly 
documented in the record.  His actions (or inaction) in 
response to the appraiser's requests for access to the 
property is further indication of his bad faith.  Not only 
did he fail to take any steps to avoid foreclosure, he also 
tried to impede VA from taking the necessary steps to 
accomplish the foreclosure.  The simple fact that an 
appraiser tried three times to gain access to the premises in 
order to conduct his appraisal, and the veteran repeatedly 
ignored his requests to provide him with access is indicative 
of unfair and deceptive dealings.  The fact that he remained 
in the premises over one year after default is indicative of 
his intent to seek an unfair advantage.  In short, the 
totality of the circumstances show bad faith on the veteran's 
part; therefore, waiver of recovery of the debt is 
statutorily precluded.


ORDER

Waiver of recovery of a loan guaranty indebtedness in the 
amount of $19,234.50, plus accrued interest, is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

